 



Exhibit 10.5
[ENTREMED LETTERHEAD]
March 29, 2007
Cynthia Wong Hu
Vice-President, General Counsel and Secretary
EntreMed, Inc.
9640 Medical Center Drive
Rockville, MD 20850
     Re: Amendment to Employment Agreement Effective as of June 1, 2006
Dear Cynthia:
     This letter is to confirm the proposed amendment to the terms of your
employment agreement, effective as of June 1, 2006 (the “Agreement”). The
Compensation Committee approved this amendment on March 9, 2007. Capitalized
terms used in this letter without definition have the meanings set forth in the
Agreement.
     We propose to amend and restate Section 10(c)(ii) of the Agreement as
follows:
“(ii) a reduction by the Company in Executive’s annual Base Salary as in effect
on the date hereof or subsequently in effect hereunder, except as agreed to by
Executive, unless such change was applicable to all senior executives of the
Company;”
     If the amendment to Section 10(c)(ii) is acceptable to you, please
countersign this letter in the space indicated below. This amendment to the
Agreement will be effective on the date of your signature. All other terms and
conditions of the Agreement will remain in full force and effect.

            Sincerely,
      /s/ James S. Burns       James S. Burns      President and Chief Executive
Officer     

Accepted and Agreed as of April 16, 2007

          /s/ Cynthia Wong Hu       Cynthia Wong Hu             

